DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding Claim 5, line 2, the limitations of “benzbenzofuran”, “isobenzbenzofuran”, appears it should be “benzofuran”, and “isobenzofuran”, respectively.
In line 3, the limitation “benzbenzothiophene” is listed twice and appears it should be “benzothiophene” or language similar.
In line 4, the limitation of “benzoxazoleisoxazole” appears it should be “benzoxazole” and “isoxazole” or language similar.
The limitation of “oxazoleisoxazole” appears it should be “oxazole isoxazole” or language similar.
In line 5, the limitation of “benzoxazoleisoxazole” appears it should be “benzoxazole” and “isoxazole” or language similar.
The limitation of “benzbenzothiazole” appears it should be “benzothiazole” or language similar.
The limitation of “benzbenzene” appears it should be “benzene”  or language similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 9, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation of “the structure” lacks antecedent basis.
Regarding claim 6, the limitation of “the particle size” lacks antecedent basis.
	Regarding claim 9, the limitation of “the maximum absorption” and “the maximum emission” lacks antecedent basis.
	Regarding Claim 10, the limitation of “the front surface” and “the rear surface” lacks antecedent basis.
	Regarding Claim 11, the limitation of “the coating” lacks antecedent basis
	Claim 12 is also rejected since the claims depends on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 9-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Anzai (JP2016044232, Machine Translation)
Regarding Claim 1-3, Anzai et al. teaches a solar spectral wavelength converting material comprising an aluminum hydroxide precursor [3, Fig. 5, 0039, alumina] to which 1-pyrenecarboxylic acid is anchored [2, Fig. 5, 0032].
	Regarding Claim 9, Anzai et al. is relied upon for the reasons given above, Fuinuma et al. teaches a solar cell on which sunlight is incident and comprises a front encapsulating material [24, Fig. 3, 0056] and a solar spectral wavelength converting material [1, Fig. 4, 0027] located at an interface of the solar cell [20, Fig. 3, 0048-0053, 0048], wherein the solar spectral wavelength converting material is the solar spectral wavelength converting material of claim 1 [0027].
	Regarding Claim 10, Anzai et al. is relied upon for the reasons given above, Fuinuma et al. teaches wherein the solar spectral wavelength converting material is coated either on the front surface of the solar cell or the rear surface of the front encapsulating material of the solar cell [See 1, Fig. 3, 0027].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP2016044232, Machine Translation)
	Regarding Claim 6, Anzai et al. is replied upon for the reasons given above, Anzai et al. teaches the particle size of the solar spectral wavelength converting material is 10 nm to 100 um overlapping the claimed 0.1 nm to 500 um [0041].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 7, Anzai et al. is replied upon for the reasons given above, Anzai et al. teaches the maximum absorption wavelength of the solar spectral wavelength converting material is formed between 300 to 400 nm overlapping the claimed 300 to 480 nm and the maximum emission wavelength thereof is formed between 400 nm to 800 nm overlapping the claimed 450 nm to 1200 nm [0043].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 8, Anzai et al. is replied upon for the reasons given above, Anzai et al. teaches wherein the solar spectral wavelength converting material is in the form of a film having a thickness of about 50 um [0093] within the range of 100 um or less and dispersed in a light transmitting resin [0093].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP2016044232, Machine Translation) in view of Kim (US Pub No. 2014/0352784)
Regarding Claim 4-5, Anzai et al. is relied upon for the reasons given above, Anzai et al. is silent on a compound containing one or more selected from the group consisting of an aromatic ring compound or a derivative thereof, lanthanum-based ions, and an up-converter material
Kim et al. teaches a solar spectral wavelength converting material comprising an aluminum hydroxide precursor [111, Fig. 1b, aluminum oxide, 0023]
and further comprising a compound containing one or more selected from the group consisting of an aromatic ring compound or a derivative thereof, lanthanum-based ions, and an up-converter material [0023, nanoparticle can comprise Eu, and aluminum oxides]
Since Anzai et al. is concerned about the efficiency of a wavelength material [0020], and Kim et al. teaches the use of a wavelength material, and both utilize aluminum oxide in a wavelength conversion layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the Eu nanoparticles of Kim et al. with the wavelength conversion materials of Anzai et al. as it is merely the selection of known nanoparticles for wavelength conversion materials in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP2016044232, Machine Translation) in view of Inui (JP2017226762, Machine Translation)
Regarding Claims 4-5, Anzai et al. is relied upon for the reasons given above, Anzai et al. is silent on a compound containing one or more selected from the group consisting of an aromatic ring compound or a derivative thereof, lanthanum-based ions, and an up-converter material
Inui et al. teaches a solar spectral wavelength converting material comprising an inhibitor in the form of 3,5-di-t-butyl-4-hydroxybenzylphosphonic acid [0067] for a wavelength conversion material [0008].
Since Anzai et al. is concerned about the efficiency of a wavelength material [0020] and the wavelength conversion material can comprise an inhibitor [4, Fig. 5, 0078, 0017], and Inui et al. teaches the use of a wavelength material with an inhibitor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the inhibitor of Anzai with the inhibitor in the wavelength conversion material of Inui et al. as it is merely the selection of known inhibitors for wavelength conversion materials in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP2016044232, Machine Translation) in view of Sakai (US Pub No. 2020/0317563)
Regarding Claim 11, Anzai et al. is relied upon for the reasons given above, Anzai et al. is silent on wherein the coating is spray or screen coating.
Sakai et al. teaches in figure 5 a solar module comprising wavelength converting layer [120A, Fig. 5, 0327], which comprises particles and a matrix such as light transmitting resin [0116]. The solar cell 14 is encapsulated within front encapsulant [16, Fig. 4, 0317], and between an optical layer [10, Fig. 5, 0038], the optical layer has a thickness of at least 10 um [0052]. The optical layer of Sakai et al. can comprises Aluminum oxide [Abstract, 0071-0072], where can have a particle size of  50-200 nm  [0066]
wherein the solar spectral wavelength converting material is coated either on the front surface of the solar cell or the rear surface of the front encapsulating material of the solar cell [0270]
wherein the coating is spray or screen coating [0270]
wherein the encapsulating material is a ethylene vinyl acetate (EVA) [0318]
Since Anzai et al. teaches the formation of a wavelength conversion layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the spray coating of Sakai et al. during the formation of the wavelength conversation layer of Anzai et al. as it is merely the selection of a known method for the formation of a wavelength conversion layer in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP2016044232, Machine Translation) in view of Sakai (US Pub No. 2020/0317563)
Regarding Claim 12, Anzai et al. is relied upon for the reasons given above, Anzai et al. is silent on wherein the encapsulating material is any one among ethylene vinyl acetate (EVA), polyolefin elastomer (POE), cross-linked polyolefin, thermal polyurethane (TPU), polyvinyl butyral (PVB), silicone, silicone/polyurethane hybrid, and ionomer.
Sakai et al. teaches in figure 5 a solar module comprising wavelength converting layer [120A, Fig. 5, 0327], which comprises particles and a matrix such as light transmitting resin [0116]. The solar cell 14 is encapsulated within front encapsulant [16, Fig. 4, 0317], and between an optical layer [10, Fig. 5, 0038], the optical layer has a thickness of at least 10 um [0052]. The optical layer of Sakai et al. can comprises Aluminum oxide [Abstract, 0071-0072], where can have a particle size of  50-200 nm  [0066]
wherein the solar spectral wavelength converting material is coated either on the front surface of the solar cell or the rear surface of the front encapsulating material of the solar cell [0270]
wherein the coating is spray or screen coating [0270]
wherein the encapsulating material is a ethylene vinyl acetate (EVA) [0318]
Since Anzai et al. teaches encapsulating layer 24 is not particularly limited and can be a resin [0057], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the encapsulating material of Sakai et al. as the encapsulating layer 24 material of Anzai et al. as is merely the selection of known encapsulant materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726